Exhibit 10.12

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

EXECUTIVE RETIREE MEDICAL AND DENTAL PLAN

 

September 13, 2018

 

ARTICLE I
FORWARD AND PURPOSE

 

This Executive Retiree Medical and Dental Plan (the “Plan”) is hereby adopted
effective September 13, 2018, by KLX Energy Services Holdings, Inc. (the
“Company”) to provide medical and dental coverage for a select group of retired
senior executives of the Company and their Dependents, as part of the existing
KLX Energy Services Medical Benefits Program and KLX Energy Services Dental
Program.

 

ARTICLE II
DEFINITIONS

 

The following words and phrases have meanings set forth below, unless a
different meaning is plainly required by the context:

 

“Applicable Program” means the KLX Energy Services Holdings, Inc. Medical
Benefits Program and KLX Energy Services Holdings, Inc. Dental Program, the
employer-sponsored medical and dental benefit plans which are part of the KLX
Energy Services Employee Benefit Plan covering active employees of the Company
under which the Retiree and his or her Eligible Dependents have medical and
dental coverage.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Change of Control” has the same meaning as that term is defined in the
Retiree’s employment agreement. If no change of control provision exists in
Retiree’s employment agreement or Retiree does not have an employment agreement,
the first of the following to occur will be a Change of Control with regard to
such Retiree: (1) a change in ownership of the Company on the date that any one
person or more than one person acting as a group acquires stock that results in
ownership by such person/group of more than 50% of the total fair market value
or total voting power of the Company stock; or (2) a change in the ownership of
a substantial portion of the Company’s assets on the date that any one person or
more than one person acting as a group acquires assets from the Company that
have a total gross fair market value equal to more than 1/3 of the total gross
fair market value of all the assets of the Company immediately prior to such
acquisition.

 

1

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986 and regulations and rulings
issued thereunder, as amended from time to time. Reference to any section or
subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

 

“Company” means KLX Energy Services Holdings, Inc. or its successor.

 

“Eligible Dependent” means any of the following:

 

(1)                                 A Participant’s spouse to whom the
Participant is married on his or her date of retirement. Subsequent to
retirement, said spouse shall cease to be an Eligible Dependent six months and
one day after the following: upon divorce or legal separation; subsequent to the
death of a Participant if the spouse remarries; or upon becoming eligible for
Medicare.

 

(2)                                 A dependent child of the Participant who
meets the definition of a “Dependent” under the Applicable Program.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, Public Law
93-406, 29 U.S.C. § 1001 et seq, and regulations and rulings issued thereunder,
as amended from time to time.

 

“Participant” means a Retiree who has continued participation in the Applicable
Program, past the date coverage in the Applicable Program as an active employee
would have otherwise terminated by commencing participation i n this Plan and
has not terminated participation as provided in Section 3.2.

 

“Plan” means the KLX Energy Services Holdings, Inc. Executive Retiree Medical
and Dental Plan as set forth herein, together with any and all amendments and
supplements thereto. This Plan is not a separate plan under ERIS A, but is a
program offered to Retirees under which they may continue their and their
Eligible Dependents’ coverage under the Applicable Program.

 

“Plan Administrator” means the individual who shall be an officer of the
Company, or a Committee, appointed by the Board of Directors of the Company.

 

“Plan Year” means the twelve-month period beginning each January 1 and ending on
the following December 31.

 

“Retiree” means:

 

(1)                                 A former employee who was employed by the
Company in one of the following positions at the time of employment termination:

 

Chairman of the Board /Chief Executive Officer/President

Chief Financial Officer & Senior Vice President

General Manager & Vice President

Corporate Treasurer & Senior Director of Investor Relations

Corporate Chief Information Officer

Corporate Vice President - Tax

Corporate Vice President - Law & Secretary

Vice President of Human Resources

 

2

--------------------------------------------------------------------------------


 

Corporate Vice President of Business Development and Financial Reporting

Corporate Vice President of Finance & Corporate Controller

 

and who had at least 10 Years of Service when his or her employment
terminates; or

 

(i)                                    an employee of the Company in one of the
positions listed in (i) above, employed at the time there is a Change of
Control, whether or not he or she has 10 Years of Service, who ceases to be
employed within 6 months of the date of Change of Control as a result thereof
either because his or her employment is involuntarily terminated or because he
or she resigns employment; or

 

(ii)                                 an employee of the Company in one of the
positions listed in (i) above, pursuant to the Change of Control terms of his or
her employment agreement, whether or not he or she has 10 Years of Service; or

 

(2)                                 Any former employee who was employed by the
Company and is determined in the Plan Administrator’s discretion to be eligible
to participate in the Plan

 

“Year of Service” means a computation period during which the employee completes
at least 1,000 hours of service with the Company or its predecessor, or an
affiliate of the Company. For purposes of determining a Year of Service, the
initial computation period shall be the 12-consecutive month period beginning on
the date the Employee first performs an hour of service (the “employment
commencement date”). The succeeding computation periods commence on the first
anniversary of the employment commencement date and on each anniversary
thereafter.

 

ARTICLE III
PARTICIPATION

 

3.1          Commencement of Participation. A Retiree shall commence
participation in this Plan on the date of said Retiree’s retirement from the
Company. In order to participate in the Plan, a Retiree must commence
participation at the time he or she terminates employment with the Company and
maintain continuous participation in the Plan. A Retiree may elect to cover any
Eligible Dependent under this Plan at the same time or times that an active
employee is permitted to cover Eligible Dependents. If an employee who would
become a Retiree under this Plan dies while employed, regardless of said
employee’s Years of Service, then his or her spouse and dependents who are
otherwise Eligible Dependents as of said employee’s date of death, shall be
eligible to participate under this Plan so long as they elect to participate and
remain Eligible Dependents.

 

3.2          Termination of Participation. A Participant shall continue to
participate in this Plan so long as the applicable premiums are paid on a
quarterly basis by the 1st day of the beginning of each calendar quarter, until
he or she becomes eligible for Medicare. A Participant’s dependent can continue
to participate in the Plan as long as he or she is an Eligible Dependent, so
long as applicable premiums are paid on a

 

3

--------------------------------------------------------------------------------


 

quarterly basis by the 1st day of the beginning of each calendar quarter. If
premiums are not paid when due, by the 15th day from the beginning of said
quarter, the Company will notify the Participant/Eligible Dependent that
premiums have not been timely paid. If the Participant/Eligible Dependent does
not pay the premiums by the 15th day from the date notice is given, coverage
will cease.

 

3.3          COBRA. Participation under this Plan shall be concurrent with any
continuation of group health coverage required by the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), as amended, ERISA § 601et seq.

 

ARTICLE IV
BENEFIT STRUCTURE

 

The Plan provides medical and dental benefits under and as set forth in the
Programs. This Plan is incorporated by reference into said Applicable Programs,
which Applicable Programs may be amended from time to time at the discretion of
the Plan Administrator.

 

ARTICLE V
PARTICIPANT COST

 

For the elected medical and dental coverage, a Retiree and his or her Eligible
Dependents shall pay the entire premium cost for their elected coverage (which
premium for active employees may be paid in part by the Company and in part by
the employee).

 

The premium paid by the Retiree or Eligible Dependent will change at the same
time the premiums under the Applicable Program changes.

 

ARTICLE VI
COVERAGE

 

Subject to the provisions of Article V, the Plan only provides the coverage that
the Company provides for its active employees and their eligible dependents
under the Applicable Programs. The benefit under this Plan is the ability to
continue participation in the Applicable Program to a date after the date
coverage would otherwise terminate due to termination of employment. The actual
medical and dental benefits are paid under the Applicable Program and are set
forth in the summary plan description (SPD) for the Applicable Program, as
amended from time to time by the Plan Administrator and communicated to
Retirees. Any interpretation as to benefit coverage shall be decided under the
terms of the Applicable Program.

 

ARTICLE VII
ADMINISTRATION AND CLAIMS

 

The Plan is a part of and shall be administered as part of the Applicable
Programs. Claims shall be made and appealed in accordance with the provisions of
the Applicable Program.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VIII
AMENDMENT OR TERMINATION OF THE PLAN

 

This Plan has been established by the Company with the intent that it shall be
continued in operation indefinitely. However, the Company has reserved the right
at any time by an instrument in writing, to amend or terminate the Applicable
Programs for its active employees and it reserves the right to amend or
terminate this Plan, in its complete discretion at any time.

 

The Company also reserves the right to amend the Plan to eliminate benefits as
to any individual who is not holding a position listed in the definition of”
Retiree” in Article 11 as of the date of such amendment.

 

The above notwithstanding, if there is a Change of Control, the Company and its
successor cannot change the terms of this Plan or eliminate the Plan as to any
individual who is a Retiree or Eligible Dependent as of the date of the Change
of Control or any individual who becomes a Retiree or Eligible Dependent
following the Change of Control, and no changes made within 6 months prior to
the Change of Control will be effective as to such individuals.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1          No Guarantee of Non-Taxability. Neither the Company nor the Plan
Administrator shall in any way be liable for any taxes or other liability
incurred by a Participant or anyone claiming through him or her by virtue of
participation in this Plan.

 

9.2          Delegation of Authority by the Company and Administrator. Whenever
the Company or the Plan Administrator under the terms of this Plan is permitted
or required to do or perform any act, matter or thing, it shall be done and
performed by any officer or individual thereunto duly authorized by the Company
or Plan Administrator.

 

9.3          Applicable Law. This Plan shall be construed according to the laws
of the State of Florida and all provisions hereof shall be administered
according to, and its validity and enforceability shall be determined under, the
laws of Florida, except where pre-empted by the Code, ERISA or other federal
law.

 

9.4          Headings. The headings of sections and subsections are tor ease of
reference only and shall not be construed to limit or modify the detailed
provisions herein.

 

9.5          Entire Plan Stated. This document sets forth the entire Plan. No
other employee benefit or employee plan that is or may hereafter be maintained
by the Company on a non-elective basis, other than the Applicable Programs,
shall constitute a part of this Plan.

 

9.6          Construction. As used in this Plan, the masculine gender includes
feminine gender, and the singular includes the plural, unless the context
clearly indicates otherwise. The words “hereof,” and other similar compounds of
the word “here” mean and refer to the entire Plan, not to any particular
provision or section.

 

5

--------------------------------------------------------------------------------


 

ARTICLE X
SIGNATURE

 

Adoption by Company. This Plan is hereby adopted, effective September 13, 2018,
by its officer thereunto duly authorized.

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

/s/ Thomas P. McCaffrey

 

 

 

Name:

Thomas P. McCaffrey

 

Title:

Senior Vice President and Chief Financial Officer

 

Acknowledged and approved by the Plan Administrator, this 13th day of September,
2018.

 

Plan Administrator:

 

 

 

KLX Energy Services Holdings, Inc. Benefits Committee

 

 

 

 

/s/ Thomas P. McCaffrey

 

 

 

 

Name:

Thomas P. McCaffrey

 

Title:

Senior Vice President and Chief Financial Officer

 

6

--------------------------------------------------------------------------------